Order denying defendant’s motion for summary judgment affirmed. Order granting plaintiffs’ motion for partial summary judgment for the sum of $187.24, with costs and disbursements, and judgment entered thereon, each modified by striking therefrom the provision for costs and disbursements, and as so modified unamimously affirmed, with ten dollars costs and disbursements to the respondents. Upon the entry of partial judgment, unless plaintiff elects not to continue the severed action for that part of his claim not conceded to be due, such plaintiff is not entitled to costs. (Civ. Prac. Act, § 1480; see former Code Civ. Proc. § 511, and Waite v. Kaldenberg Company, 68 Hun, 528, 529.) Hagarty, Carswell, Davis, Johnston and Taylor, JJ., concur.